Plaintiffs seek a judgment declaring that defendant must *311defend and indemnify them in an underlying libel action. Defendant moved to dismiss the complaint, pursuant to CPLR 3211 (a) (1) and (7), on the ground that the insureds failed to give it timely notice of the offense and resulting claim against them. In opposition to the motion, plaintiffs submitted an affidavit by plaintiff Jaglom and an affirmation by their counsel explaining that they did not provide notice to defendant until they were served with a summons and complaint, because until then they believed in good faith that they were not liable for defamation (see Argentina v Otsego Mut. Fire Ins. Co., 86 NY2d 748, 750 [1995]). While we disagree with the motion court’s conclusion that as a matter of law plaintiffs did not fail to timely notify defendant and therefore did not breach a condition precedent to the insurance contract, we affirm the denial of the dismissal motion because we conclude that questions of fact are presented regarding the existence and the reasonableness of the insured’s professed good faith belief that the party that has since commenced the defamation action against them would not seek to hold the insured liable (id.). The April 19, 2005 attorney’s letter complaining of a retransmission of an allegedly defamatory letter dated July 21, 2004 did not establish as a matter of law an intent to bring an action such as would require notice of the expected claim to the insurer at that time. Concur—Tom, J.P., Saxe and Sweeny, JJ.